Title: To Thomas Jefferson from Garrett Elliott Pendergrast, 25 August 1804
From: Pendergrast, Garrett Elliott
To: Jefferson, Thomas


               
                  Sir,
                  Natchez August 25th: 1804
               
               Confident that your attention would alone attach to the object, regardless of the manner of an address, I have without hesitation, although not honoured with the personal acquaintance of your Excellency, taken the liberty of pressing my own solicitation for an appointment in the contemplated mission for accertaining the boundary of Louisiana; flattering myself that should the several departments be not yet filled, Your Excellency would give consederation to my tender of servises. As my views in offering myself on this occasion, are to procure a situation that would enable me to investigate the natural history of the country, procure drawings of the most curious plants, analyze minerals collect vacabularies of the several indian tongues situated on or near the rout &c &c Your Excellency will be the most propper judge of the plans best calculated for such purposes.
               For any particulars relative to who I am give me leave to refer you to Dr. Casper Wister & Benjn. S. Barton of Phila. or to W. C C. Claiborne of New Orleans from whom I had the of senior physian to the troops that took possission of that City; and at the same time had the honour of being a super numary aid to his Excellency on that occasion. To the latter of the two former gentlemen I have written requesting him to mention me to you; but fearing the extensive literary persuits with which his is engaged might possibly prevent his immediate attention I have thought it would be most prudent to mention the thing to you myself at as early an hour as possible; especially as I feared that perhaps the present time was even too late
               With great respect I Your Excellencys devoted Servent
               
                  Garrett Elliott Pendergrast.
               
            